Citation Nr: 1424172	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-17 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction, claimed as penile deformity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from June 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, granting service connection for erectile dysfunction and assigning a noncompensable (0 percent) evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to a higher initial evaluation for deformity of the penis.  He currently has a noncompensable evaluation for erectile dysfunction.  Service connection was granted for this condition as secondary to service-connected diabetes mellitus.  

However, the Veteran has argued that a higher evaluation is warranted due to deformity of the penis, to include peyronie's disease.  The Veteran has alleged that this condition is secondary to his service-connected diabetes mellitus and/or prostate cancer.  The Veteran has submitted a great deal of private medical evidence confirming a current diagnosis of peyronie's disease.  However, there is no evidence of record regarding etiology.  As such, the Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that his peyronie's disease was either caused by, or permanently aggravated by, his service-connected diabetes mellitus and/or prostate cancer.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his peyronie's disease.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this claim, and the examination report should reflect that these items have been reviewed.  All indicated tests and studies should be undertaken, and the examiner should then opine whether it is at least as likely as not that the Veteran's peyronie's disease manifested as a result of his service-connected diabetes mellitus and/or prostate cancer.  

If it is determined that the Veteran's service-connected disabilities did not cause his peyronie's disease, then the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus and/or prostate cancer has permanently aggravated the Veteran's peyronie's disease.  

A complete rationale must be provided for all opinions offered and if an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case.  

2.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



